Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 9/13/2021, wherein claims 1, 2, 5, 7, 8 and 10 were amended; claims 3, 4, 6 and 15-16 were canceled; and claims 18-20 were added. Claims 1, 2, 5, 7-14 and 17-20 are pending.

Drawings
The drawings received on 9/13/2021 are acceptable.

Allowable Subject Matter
Claims 1, 2, 5, 7-14 and 17-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735